      Case 1:17-cv-04327-LLS-RWL Document 139 Filed 05/21/20 Page 1 of 3



Sim & DePaola, LLP
Sang J. Sim, Esq. (SSIM3467)
42-40 Bell Blvd., Suite 201
Bayside, New York 11361
Tel: (718) 281-0400
Fax: (718) 631-2700
petersimesq@yahoo.com
Attorneys for Defendants

                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

MICHAEL DARDASHTIAN, individually and
on behalf of COOPER SQUARE VENTURES,              Index No.: 17-cv-4327 (LLS)(RWL)
LLC NDAP, LLC and CHANNEL REPLY
                                                  NOTICE OF REJECTION OF
                       Plaintiffs,                PLAINTIFFS’ AMENDED
-against-                                         COMPLAINT FILED ON MAY 1, 2020

DAVID GITMAN, ACCEL COMMERCE,
LLC, DALVA VENTURES, LLC,
KONSTANTYN BAGAIEV, OLESKKII
GLUKHAREV and CHANNEL REPLY, INC.

                       Defendants.


      Please be advised that the Amended Complaint filed by Plaintiffs DAVID GITMAN,
 ACCEL COMMERCE, LLC, DALVA VENTURES, LLC, KONSTANTYN BAGAIEV,
 OLESKKII GLUKHAREV and CHANNEL REPLY, INC. on May 1, 2020 is hereby rejected as
 untimely and not filed with the consent of Defendants DAVID GITMAN, ACCEL COMMERCE,
 LLC, DALVA VENTURES, LLC, KONSTANTYN BAGAIEV, OLESKKII GLUKHAREV
 and CHANNEL REPLY, INC. or upon leave of the Court.

        Defendants reject Plaintiffs’ Amended Complaint dated May 1, 2020 on the grounds that the
 Court has rejected Plaintiffs’ Amended Complaint. The Court issued a notice dated May 4, 2020
 informing Plaintiffs that the Amended Complaint filed May 1, 2020 was deficient due to Plaintiffs’
 failure to obtain either Leave of Court or Consent of Defendants prior to filing said Amended
 Complaint. Further, the version filed on May 1, 2020 materially differs from the defective version
 filed on April 30, 2020. The Order states that Leave of Court or Consent of Defendants was
 required because Plaintiff’s Amended Complaint was filed after the due date set by the court.

Dated: Bayside, New York
       May 21, 2020
      Case 1:17-cv-04327-LLS-RWL Document 139 Filed 05/21/20 Page 2 of 3




                                         SIM & DEPAOLA, LLP


                                         /Sang J. Sim_________
                                         Sang J. Sim, Esq.
                                         42-40 Bell Blvd., Suite 201
                                         Bayside, New York 11361
                                         Tel: (718) 281-0400
                                         Fax: (718) 631-2700
                                         petersimesq@yahoo.com
                                         Attorneys for Defendants

To:    VIA ECF
       Guaglardi & Meliti, LLP
       Attorneys for Plaintiffs
       365 W Passaic St #130
       Rochelle Park, NJ 07662
       bguaglardi@adgmlaw.com
       Tel: (201) 947-4100
       Fax: (201) 947-1010
      Case 1:17-cv-04327-LLS-RWL Document 139 Filed 05/21/20 Page 3 of 3



                                  AFFIDAVIT OF SERVICE

STATE OF NEW YORK, COUNTY OF QUEENS ss.:

       Ting Huang, being duly sworn, deposes and says:

        I am over 18 years of age, I am not a party to the action, and I reside in Queens County in
the State of New York.

       I served a true copy of the annexed

                      NOTICE OF REJECTION OF PLAINTIFFS’
                    AMENDED COMPLAINT FILED ON MAY 1, 2020
on May __, 2020

By mailing the paper to the person at the address designated by him or her for that purpose in a
sealed envelope, with postage prepaid thereon, in a post office or official depository under the
exclusive care and custody of the United States Postal Service within the State of New York
pursuant to CPLR 2103(b)(2).

To:    Guaglardi & Meliti, LLP
       365 W Passaic St #130
       Rochelle Park, NJ 07662


                                                     _________________________
                                                            Ting Huang

Sworn to before me this
__ day of May, 2020

___________________________________
        Notary Public
